DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai (US 2015/0273866)
With respect to claim 1, Sakai teaches a liquid discharge apparatus (textile printing apparatus 10, par. 26) comprising: a housing (casing 21, par. 26); a holder (tray 54, par. 27) configured to hold a medium (textile-printing medium P, par. 27); a heater (heater 24, par. 29) configured to heat the medium held by the holder; and a liquid discharge head (discharge head 32, par. 34) configured to discharge a liquid onto the medium held by the holder, wherein the holder has a flat holding surface on which the medium is placed flat, the holder is movable in the housing in a direction parallel to the flat holding surface (par. 30) and in a vertical direction (par. 32), and the heater is disposed inside the housing within a movable region of the holder in 
	With respect to claim 2, Sakai teaches the holder is configured to: move below the heater in the direction parallel to the flat holding surface while the holder holds the medium on the flat holding surface; and move toward the heater in the vertical direction while the holder holds the medium on the flat holding surface. (par. 26-34, Figs. 1-2, note the claimed movements are an intended use which the disclosed structure is capable of performing)
	With respect to claim 3, Sakai teaches the holder is movable in the direction parallel to the flat holding surface between a position at which the flat holding surface faces the liquid discharge head to a position at which the flat holding surface faces the heater. (par. 26-34, Figs. 1-2)
	With respect to claim 4, Sakai teaches the holder is configured to: press the medium to the heater before the liquid is discharged onto the medium; and move the medium close to the heater to a position at which a predetermined gap is formed between the heater and medium to heat the medium after the liquid is discharged onto the medium. (par. 26-34, Figs. 1-2, note the claimed movements are an intended use which the disclosed structure is capable of performing)	With respect to claim 5, Sakai teaches the holder is configured to: press the medium to the heater before the liquid is discharged onto the medium; and move the medium to bring the medium in contact with the heater to heat the medium. (par. 26-34, Figs. 1-2, note the claimed movements are an intended use which the disclosed structure is capable of performing)
With respect to claim 6, Sakai teaches the holder is configured to move the medium within a region facing the heater while pressing the medium against the heater. (par. 26-34, Figs. 1-2, note the claimed movements are an intended use which the disclosed structure is capable of performing)

	With respect to claim 8, Sakai teaches the heater is attached on an inner upper surface of the housing, and the flat holding surface of the holder is disposed below the heater in the housing. (par. 26-34, Figs. 1-2)
	With respect to claim 9, Sakai teaches the heater is disposed in a region separated from the liquid discharge head in the direction parallel to the flat holding surface. (par. 26-34, Figs. 1-2)
	With respect to claim 13, Sakai teaches a first guide along which the liquid discharge head moves in a main scanning direction; and a second guide along which the holder moves in a sub-scanning direction perpendicular to the main scanning direction, wherein the heater is disposed in a region separated from the liquid discharge head in the sub-scanning direction along the second guide. (par. 26-34, Figs. 1-2)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Murata et al. (JP 2014233879, hereafter Murata)
	With respect to claim 10, Sakai teaches all that is claimed, as in the above rejection, and teaches the liquid discharge head is configured to discharge ink. (par. 26-34, Figs. 1-2)
	Sakai does not teach the liquid discharge head includes: a first liquid discharge head configured to discharge a pretreatment liquid; and a second liquid discharge head configured to discharge ink.
	Murata teaches a liquid discharge apparatus having a liquid discharge head (head 10) configured to discharge a pretreatment liquid and ink. (translation page 121, lines 1-2)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Sakai to include discharge of a pretreatment liquid in addition to ink, as taught by Murata, in order to be able to apply a pretreatment to the printing medium in a direct proximity to the application of the ink.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Spehrley, Jr. et al. (US 4,751,528, hereafter Spehrley)
	With respect to claim 11, Sakai teaches all that is claimed, as in the above rejection, except for an exhaust configured to exhaust gas in the housing. (par. 26-34, Figs. 1-2)

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Sakai to include an exhaust, as taught by Spehrley, in order to control the temperature and gases within the housing.
	With respect to claim 12, although Sakai, as modified by Spehrley, does not explicitly teach the exhaust is disposed between the liquid discharge head and the heater in the direction parallel to the flat holding surface, the location of the exhaust would be a matter of design choice within a relatively limited number of options and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure as claimed in order to exhaust the gases with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,570,118, US 2011/0242189, US 8,911,074, and US 10,981,398 each teach a liquid discharge apparatus having similarities to the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853